Citation Nr: 1727376	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-21 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a scar, status-post appendectomy. 

2.  Entitlement to an initial compensable evaluation for a linear surgical scar on the anterior trunk.   


REPRESENTATION

Veteran represented by:	Attorney Michael R. Viterna


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1996 to October 2001.

This matter comes before the Board of Veterans Appeals (BVA or Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan in which the RO (among other things) denied service connection for bursitis of the right hip (claimed as a right hip condition) and granted an increased rating of 10 percent for a service-connected scar status-post appendectomy that had previously been assigned a noncompensable disability rating.  The Veteran appealed the denial of service connection for his right hip and for an increased rating in excess of 10 percent for his service-connected scar.  See November 2011 notice of disagreement (NOD); August 2012 VA Form 9. 

In a November 2016 rating decision, the RO granted service connection for the Veteran's right hip condition (specifically, service connection for right hip trochanteric pain syndrome with limitation of extension, right hip trochanteric pain syndrome with impairment of the thigh and right hip trochanteric pain syndrome with limitation of flexion).  Because service connection was the benefit sought by the Veteran, the RO's granted the full benefit sought on appeal as to the right hip issue.  As such, the right hip condition claim is no longer before the Board.  However, in that same decision, the RO granted service connection for a surgical scar of the anterior trunk and assigned a noncompensable disability rating.  As that disability is part-and-parcel of the Veteran's claim of entitlement to an increased rating for his service-connected scar status-post appendectomy, it is now before the Board.

In a December 2016 supplemental statement of the case (SSOC), the RO listed the issues on appeal as (1) an evaluation of painful scar, status post appendectomy, currently evaluated as 10 percent disabling and (2) an evaluation of linear appendectomy scar on anterior trunk, currently evaluated as 0 percent disabling.  These two issues were certified on appeal to the Board in January 2017. 

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  


FINDINGS OF FACT

1).  The more persuasive and credible evidence of record indicates that the Veteran's status-post appendectomy scar is painful and deep; however, it is not unstable or nonlinear; does not cover an area of at least 6 square inches (39 sq. cm); is not located on the Veteran's head, face or neck; nor is it shown to result in any disabling effects. 

2).  The more persuasive and credible evidence of record indicates that the Veteran's linear surgical scar on the anterior trunk is not painful or unstable; does not cover an area of at least 6 square inches (39 sq. cm); and does not affect the functioning of the affected part (i.e., result in any disabling effects). 


CONCLUSIONS OF LAW

1).  The criteria for an evaluation in excess of 10 percent for a scar status-post appendectomy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2016). 

2).  The criteria for an initial compensable evaluation for a linear surgical scar on the anterior trunk have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7800-7805 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Ratings

Initially, for the record, the Board observes that the Veteran's "scar status-post appendectomy" and "linear surgical scar on the anterior trunk" are two separate disabilities with two separate evaluations based upon a single surgical scar the Veteran developed after undergoing an appendectomy.  In this regard, the Veteran was initially awarded service connection for the status-post appendectomy scar in November 2001; and subsequently assigned an increased rating from noncompensable to 10 percent based upon evidence that the scar was painful (Diagnostic Code 7804) in the December 2010 rating decision on appeal.  See rating decisions dated in November 2001, December 2010 and November 2016.  

In a November 2016 rating decision, the RO found that evidence in a December 2009 VA examination report supported the assignment of a separate disability rating for the Veteran's scar on the basis that the scar was linear in nature.  As such, he was granted service connection for a linear surgical scar on the anterior trunk and assigned a noncompensable evaluation under a diagnostic code that was different from the one his scar was previously rated under (Diagnostic Code 7805).  Id.  Because the Veteran has been assigned separate ratings for different aspects of the same surgical scar, the Board (for the sake of consistency) will refer to the separate evaluations as being separate "scars."   

As will be discussed in more detail below, the Veteran's attorney essentially argues that the Veteran's service-connected status-post appendectomy scar is inappropriately rated under Diagnostic Code 7804 as a scar that is superficial and either unstable or painful.  See November 2011 NOD with argument; August 2012 VA Form 9 with argument.  Rather, the attorney contends that this scar is deep, painful and disfiguring; and as such, meets the criteria for a higher disability evaluation.  Id.  Neither the Veteran nor his attorney has made any specific argument in regards to his claim of entitlement for a compensable evaluation for his service-connected linear surgical scar on the anterior trunk.  See January 2017 request for completed VA 646; January 2017 VA 646 response.       

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. §4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The diagnostic criteria for disorders of the skin are found at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  The Board notes that on September 23, 2008, VA amended the criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective for claims filed on or after October 23, 2008.  The Veteran filed his increased rating for appendectomy scar in September 2009.  As for the Veteran's linear surgical scar on the anterior trunk, service connection was awarded in the November 2016 rating decision referenced above and assigned an effective date of September 30, 2009.  As such, only the amended regulations are applicable to these claims.

Applicability of Diagnostic Codes 7800-7805

As the evidence of record indicates that the Veteran's scars are not on his head, face or neck, nor does he have any disfigurement of the head, face, or neck, consideration under Diagnostic Code 7800 is not warranted.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Under Diagnostic Code 7801, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm) warrant the assignment of a 10 percent disability rating.  Note (1) of this Code sets forth that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801.  Since the probative evidence of record in this case shows that the Veteran's scars are not 6 square inches or greater in terms of area, have a maximum width of 1 centimeter (.394 inch) and maximum length of 12 centimeters (4.725 inches), and are linear in nature, consideration under Diagnostic Code 7801 is not warranted.  See December 2009 VA examination report. 

Under Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm) or greater warrant a 10 percent rating. Note (1) of this Code states that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802.  Again, in this case, the Veteran's scars are linear in nature and do not cover an area of 144 square inches or greater.  Thus, consideration under Diagnostic Code 7802 is not warranted.  

Under Diagnostic Code 7804, one or two scars that are either unstable or painful warrant the assignment of a 10 percent rating.  Three or four scars that are unstable or painful warrant the assignment of a 20 percent rating.  Five or more scars that are unstable or painful warrant a 30 percent evaluation.  Note (1) of the Code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for this Code provides that if one or more scars are both unstable and painful, 10 percent should be added to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under this Code provides that scars evaluated under Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (emphasis added).  As discussed below, Diagnostic Code 7804 is applicable to the Veteran's claims.  

Finally, Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-7804 under an appropriate diagnostic code.  38 C.F.R. §§ 4.118, Diagnostic Code 7805 (emphasis added).  As will be discussed below, the Board finds Diagnostic Code 7805 is also applicable to the adjudication of the Veteran's claims. 

Appendectomy scar and linear surgical scar    
 
In the December 2010 rating decision on appeal, the RO granted the Veteran an increased rating of 10 percent pursuant to Diagnostic Code 7804 for his appendectomy scar on the basis that this scar was found to be painful during a December 2009 VA examination. 

In the November 2016 rating decision referenced above, the RO service-connected the linear surgical scar on appeal on the basis that the Veteran's single appendectomy scar was both (1) painful and (2) linear in nature.  Therefore, it could be separately evaluated under Diagnostic Codes 7804 (painful scar) and 7805 (linear scar).  The RO assigned the service-connected linear scar a noncompensable disability rating since the December 2009 VA examination report indicated that the linear scar resulted in no disabling effects such that it could be evaluated under a different diagnostic code.  As Diagnostic Code 7805 does not provide any disability rating(s) to be assigned in the absence of evidence of disabling effects, the RO appropriately assigned the Veteran's linear scar a noncompensable rating.  See 38 C.F.R. § 4.31. 

A review of the post-service medical evidence in the claims file shows no additional scars and no treatment for the Veteran's current scars. 

In light of the foregoing, the Board finds that the RO's evaluation of the Veteran's service-connected scars pursuant to Diagnostic Codes 7804 and 7805 was appropriate.  

Specifically, the evidence shows that the Veteran's appendectomy scar is painful such that a 10 percent rating could appropriately be assigned under Diagnostic Code 7804.  The evidence does not suggest that the Veteran's linear scar is painful; therefore, evaluation of that scar under Diagnostic Code 7804 is not warranted.  Even if the Veteran's linear scar were found to be either painful or unstable, a disability rating in excess of 10 percent under Diagnostic Code 7804 would still not be appropriate because an increased rating of 20 percent requires evidence showing that a veteran has three or four scars that are unstable or painful.  The evidence in this case also fails to show that the Veteran's appendectomy scar is unstable in addition to being painful; or that his linear scar is both unstable and painful.  So, an additional 10 percent evaluation based on the total number of unstable or painful scars is also not available.  See 38 C.F.R. §§ 4.118, Diagnostic Code 7804, Note (2) (if one or more service-connected scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars).  

Turning to Diagnostic Code 7805, this Code provides that other scars and their disabling effects not considered in the assignment of a disability rating under Diagnostic Codes 7800, 7801, 7802, and 7804 should be evaluated under "an appropriate" diagnostic code.  In this case, the evidence fails to show that the Veteran experiences any symptomatology other than pain in relationship to his scar.  A separate compensable disability rating cannot be assigned on the basis of the Veteran's linear scar being painful because pain associated with the Veteran's scar was considered/is the basis for the assignment of the 10 percent evaluation for the Veteran's appendectomy scar pursuant to Diagnostic Code 7804.  Additionally, the evidence fails to show that the Veteran's linear scar has resulted in any disabling effects.  As such, an evaluation of the Veteran's linear scar under a diagnostic code unrelated to service-connected scars is not available.  

In making these findings, the Board acknowledges statements made by the Veteran's attorney in which he has argued that the Veteran's appendectomy scar is inappropriately rated pursuant to Diagnostic Code 7804 and should be assigned a higher disability evaluation because it is deep, painful and disfiguring.  However, the Veteran's attorney has not suggested another diagnostic code under which the  scar should be rated.  See November 2011 NOD with argument; August 2012 VA Form 9 with argument; see also January 2017 request for completed VA 646; January 2017 VA 646 response.  

Additionally, the Board observes that the only diagnostic code that provides disability ratings for scars that are (among other things) deep is Diagnostic Code 7801.  As mentioned previously, a 10 percent evaluation is assigned under this code for scars that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm) but less than 12 square inches (77 sq. cm).  The evidence in this case shows that the Veteran's appendectomy scar is less than 6 square inches in terms of area; and the other aspect of his scar for which he has been service-connected is based on the scar being linear.  Therefore, if the Veteran's appendectomy scar and linear scar were evaluated pursuant to this diagnostic criterion, they would both be assigned noncompensable disability ratings.  
 
Therefore, for the reasons set forth above, the Board finds that the evidence in this case fails to show that a rating in excess of 10 percent is warranted for the Veteran's status-post appendectomy scar; and this claim must be denied.  In addition, the evidence does not support the assignment of a compensable disability rating for the Veteran's linear surgical scar on the anterior trunk; and this claim must also be denied.  

Therefore, based upon the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claims for higher disability rating for his service-connected scars.  As such, the benefit of the doubt doctrine is not applicable and the claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


Additional Considerations

Finally, the Board also notes for the record that the Court has held that a total disability rating based on unemployability due to service-connected disability (TDIU) may be a part of a claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the question of entitlement to a TDIU is not an issue in this case since the Veteran has already been granted this benefit in a rating decision dated in May 2016. 


ORDER

An evaluation in excess of 10 percent for a scar status-post appendectomy is denied. 

An initial compensable evaluation for a linear surgical scar on the anterior trunk is denied.   



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


